DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed June 7, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered. 

Response to Arguments
Applicant's arguments filed June 7, 2022 regarding the rejection of claims 32, 39, and 45 under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argues, regarding claims 32, 39, ad 45 Collier does not teach or suggest the following limitation, wherein the data about the patient obtained from the one or more internet hosted social network websites comprises social behavior data about the patient originating from an extended social network of people other than the patient as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to a), Examiner appreciates the interpretation of the description given by Applicant in the response. In Fig. 1,  element 130, element 140, para [0064], Collier teaches  "structured social network as embodied in this invention may be to facilitate monitoring the communications and other data collected from the end-user device in step 215. For example, a medical care giver, a mentor or an administrator may review the communications or perhaps the locations visited by a particular user. Alternatively or additionally, the processor 150 may analyze such communications and other data for medically important patterns, events, and criteria which are part of the system configuration.”, para [0065], Collier teaches “analyses will be to automatically detect medically significant signals in the data collected about the user (e.g., communications with others in the group, or data derived from sensors) as such signals may indicate either mental, emotional or psychological or physical distress, or indications of inappropriate behavior.”, para [0066], Collier teaches “it is determined, based on a user's communications and other data collected from the end user device, such as position sensors, whether that user exhibits emotional or psychological distress or other medically important signs or symptoms, and whether that user could benefit from intervention”, para [0086], discloses “the users may be patients (people under medical care), care givers (either lay or professional), group members, or administrators. Patients may be people with special needs or users for which monitoring is more focused, such as members of military deployed overseas or people recovering from a catastrophic illness. Group members may be supporters of the patient, such as friends, family members, and other members of a community. It should be understood that a group within the social network may include more than one patient, or may be entirely composed of patients who, while needing support themselves, also support each other. Alternatively, a group might consist entirely of care givers, such as the spouses of those who have suffered a catastrophic illness.”. Therefore, obtaining social behavior information in visited locations by user, and collected sensor data indicating mental, emotional, psychological, or inappropriate behavior about a patient from a caregiver that is within social network group.

Applicant's arguments filed June 7, 2022 regarding the rejection of claims 36-38 and 48-49 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Status of Claims
Claim 32-34, 36-45, and 47-51 are pending, of which claims 32, 39, and 45 are in independent form. Claims 32-34, 36-45, and 47-51 are rejected under 35 U.S.C. 103.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of determining, by the computing device, social behavior information for the patient based on the data about the patient obtained from the one or more internet hosted social network websites, wherein the data about the patient obtained from the one or more internet hosted social network websites comprises social behavior data about the patient originating from an extended social network of people other than the patient; confirming, by the computing device, the patient symptom data, wherein the confirming comprises using-the social behavior information and the real-time telemetry data with the patient symptom data to determine an accuracy of the patient symptom data that is obtained from the patient, as recited, is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and a step that represents a type of method of organizing human activity, but for the recitation of generic computer components and insignificant data gathering. That is, other than reciting “computing device”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward determining and obtaining are all directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion (determining social behavior and confirming patient symptom data), or even with the aid of pen and paper. Thus, the claim is directed toward an abstract idea. The limitations determining social behavior information for a patient and confirming patient symptom data are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of determining social behavior information for the patient based on the data about the patient obtained from the one or more internet hosted social network websites, wherein the data about the patient obtained from the one or more internet hosted social network websites comprises social behavior data about the patient originating from an extended social network of people other than the patient; analyzing a compliance of the patient with the treatment recommendation by comparing the social behavior information and the real-time telemetry data to the treatment recommendation, as recited, is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and a step that represents a type of method of organizing human activity, but for the recitation of generic computer components and insignificant data gathering. That is, other than reciting “non-transitory storage medium” and “processor”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward determining and analyzing are all directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion (determining social behavior and analyzing compliance of patient with treatment recommendation), or even with the aid of pen and paper. Thus, the claim is directed toward an abstract idea. The limitations determining social behavior information for a patient and analyzing compliance of patient with treatment recommendation are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

This judicial exception is not integrated into a practical application. The claim recites the following additional elements “computing devices”, “non-transitory storage medium” and “processor”, These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components.  Further, the claim recitations of receiving, accessing, obtaining, and storing steps. Receiving, accessing, obtaining, and storing are insignificant extra-solution activity (mere data gathering) to the judicial exception with no evidence of improvement. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of storing data (storing and retrieving information in memory) and accessing, receiving and obtaining data (receiving or transmitting data over a network), is well-understood routine and conventional activity according to MPEP 2106.05(d)(II)(iv) and MPEP 2106.05(d)(II)(i), thus, cannot provide an inventive concept.

As a result, representative claim(s) 32 and 39 do not recite any elements, or ordered combination of elements, which transforms the abstract idea into a patent-eligible subject matter.  In addition, the claim(s) does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP 2106.05(a); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b); (iii) a particular transformation of an article to a different state or thing (see 2106.05(c).  Further, the claim does not recite any improvement to computer functionality or specify how the computing devices and processors are used to improve functionality of a computing device.  Considering the claim(s) as a whole, the additional elements fail to apply or use the abstract idea in a meaningful way and the additional limitations recited beyond the judicial exception itself fail to integrate the exception into a practical application.  Accordingly, the claims of this application are not patent eligible.

Claims 33-34 and 36-38 are dependent on claim 32 and includes all the limitations of claim 32. Therefore, claims 33-34 and 36-38 recites the same abstract idea of determining patient social behavior and confirming patient symptom data. Claims 33-34 and 36-38 further limits the confirming patient symptom step, including the additional steps for determining accuracy of patient symptom data, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  The limitations associated with confirming symptom data are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

Claims 40-44 are dependent on claim 39, and includes all the limitations of claim 39. Therefore, claims 40-44 recites the same abstract idea of determining patient social behavior and analyzing compliance of patient with treatment recommendation. Claims 40-44 further limits the analyzing step, including the additional steps for analyzing data to determine treatment recommendations. Analyzing data to determine treatment recommendation is a further step for collecting and comparing information without adding significantly more.  

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device and processor to perform the determining, confirming, and analyzing steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitations related to receiving, accessing, obtaining, and storing are considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward storing continuously, search queries. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32, 33-34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan (US 2012/0246102) (hereinafter Sudharsan) in view of Almosni et al. (US 2013/0297536) (hereinafter Almosni), and in further view of el Kaliouby et al. (US 2012/0124122) (hereinafter Kaliouby) and Collier et al. (US 2011/0125844) (hereinafter Collier).
Regarding claim 32, Sudharsan teaches a method comprising receiving, at a computing device, patient symptom data obtained from a patient via a computer network (see Fig. 3, para [0024], para [0040], discloses adaptive pattern service receiving patient symptoms fro, patient); and storing, by the computing device, the confirmed patient symptom data using a symptom database engine (see Fig. 3, Fig. 11, para [0040], para [0043], discloses storing patient symptoms using adaptive pattern service knowledge-based repository).
Sudharsan does not explicitly teach receiving, at the computing device, real-time telemetry data about the patient's health from a monitoring device; obtaining, by the computing device,  data about the patient from one or more internet hosted social network websites via the computer network; determining, by the computing device, social behavior information for the patient based on the data about the patient obtained from the one or more internet hosted social network websites; confirming, by the computing device, the patient symptom data wherein the confirming comprises using the social behavior information and the real-time telemetry data to determine an accuracy of the patient symptom data.
Almosni teaches obtaining, by the computing device, data about the patient from one or more internet hosted social network websites via the computer network (see Figs. 1-2, para [0029], para [0031], discloses obtaining patient web activities including social network activities from input devices); determining, by the computing device, social behavior information for the patient based on the data about the patient obtained from the one or more internet hosted social network websites (see Figs. 2-3, para [0016], para [0084-0085], discloses mental health digital behavior monitoring, determining a patients social behavior based on monitored data).
Sudharsan/Almosni are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sudharsan to utilize social network behavior from disclosure of Almosni. The motivation to combine these arts is disclosed by Almosni as “it would be advantageous to apply known digital footprint to estimate a patient's current condition, and report and generate a response accordingly” (para [0009]) and utilizing social network behavior is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Sudharsan/Almosni do not explicitly teach receiving, at the computing device, real-time telemetry data about the patient's health from a monitoring device; confirming, by the computing device, the patient symptom data wherein the confirming comprises using the social behavior information to determine an accuracy of the patient symptom data.
Kaliouby teaches receiving, at the computing device, real-time telemetry data about the patient's health from a monitoring device (see Figs. 6-7, para [0039-0040], discloses receiving telemetry data in captured heart rate data and collected skin temperature data from contact sensor or video analysis).
Sudharsan/Almosni/Kaliouby are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sudharsan/Almosni to utilize telemetry data from a health monitoring device from disclosure of Kaliouby. The motivation to combine these arts is disclosed by Kaliouby as “Lack of regular monitoring on a mental health patient leads directly to more hospitalizations, disability and frequent visits, since the only way today to retrieve a mental health patient's clinical measures is by direct interview” (para [0004]) and utilizing telemetry data from a health monitoring device is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Sudharsan/Almosni/Kaliouby does not explicitly teach wherein the data about the patient obtained from the one or more internet hosted social network websites comprises data about the patient originating from an extended social network of people other than the patient; confirming, by the computing device, the patient symptom data, wherein the confirming comprises using-the social behavior information and the real-time telemetry data with the patient symptom data to determine an accuracy of the patient symptom data that is obtained from the patient.
Collier teaches wherein the data about the patient obtained from the one or more internet hosted social network websites comprises social behavior data about the patient originating from an extended social network of people other than the patient (see Fig. 1, element 130, element 140, para [0064-0066], para [0086], discloses obtaining social behavior information in visited locations by user, and collected sensor data indicating mental, emotional, psychological, or inappropriate behavior about a patient from a caregiver that is within social network group); confirming, by the computing device, the patient symptom data, wherein the confirming comprises using-the social behavior information and the real-time telemetry data with the patient symptom data to determine an accuracy of the patient symptom data that is obtained from the patient (see Fig. 2, para [0051], para [0070-0071], discloses using logged patient social data and sensor data collected to determine there is a medical need for intervention due to exhibited signs of inappropriate behavior).
Sudharsan/Almosni/Kaliouby/Collier are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sudharsan/Almosni/Kaliouby to obtain patient data from extended social network of people from disclosure of Collier. The motivation to combine these arts is disclosed by Collier as “improving the care given to the users” (para [0023]) and obtaining patient data from extended social network of people is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 33, Sudharsan/Almosni/Kaliouby/Collier teaches a method of claim 32.
Sudharsan further teaches requesting additional patient information in response to confirming the patient symptom data (see para [0007], para [0030], discloses requesting additional interventions and information regarding patients observed medication patterns in alerting healthcare provider).

Regarding claims 34, Sudharsan/Almosni/Kaliouby/Collier teaches a method of claim 32.
Sudharsan does not explicitly teach inferring a mental state of being based on the social behavior information; and the patient symptom data is further confirmed via the inferred mental state of being.
Almosni teaches inferring a mental state of being based on the social behavior information; and the patient symptom data is further confirmed via the inferred mental state of being (see Fig. 3, para [0085-0086], discloses predicting a user’s mental state based on patient behavioral patterns of patient social users and predicting risk probability of developing various mental episodic conditions).

Regarding claim 38, Sudharsan/Almosni/Kaliouby/Collier teaches a method of claim 32.
Sudharsan does not explicitly teach providing a treatment recommendation based on the confirmed patient symptom data and the data about the patient obtained from the one or more internet hosted social network websites.
Almosni teaches providing a treatment recommendation based on the confirmed patient symptom data and the data about the patient obtained from the one or more internet hosted social network websites (see Figs. 3-4,  para [0085-0086], para [0088], discloses assessing patients current mental condition with treatment, by monitoring patient web activities and initiating warnings (symptoms) indicating probable changes in patients mental status according to patients social network behavior and identifying irregularity in patient behavior according to specific treatment and updating patient mental health status).

Claims 39, 40, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2012/0179489) (hereinafter Gupta) in view of Almosni et al. (US 2013/0297536) (hereinafter Almosni), and in further view of el Kaliouby et al. (US 2012/0124122) (hereinafter Kaliouby), and Collier et al. (US 2011/0125844) (hereinafter Collier).
Regarding claim 39, Gupta teaches a medium comprising accessing a database record comprising the treatment recommendation for the patient (see Figs. 4-5,  para [0010-0011], para [0042], discloses accessing a user’s (patient) healthcare portfolio including recommendations for health management such as skin care treatment as it relates to a skin cancer prevention program); and storing results of the analysis in the database record (see Fig. 5, Fig. 6, para [0082-0083], discloses storing users health management behavior over time).
Gupta does not explicitly teach obtaining data about the patient from one or more internet hosted social network websites via a computer network; determining social behavior information for the patient based on the data about the patient obtained from the one or more internet hosted social network websites; analyzing a compliance of the patient with the treatment recommendation by comparing the social behavior information to the treatment recommendation
Almosni teaches obtaining data about the patient from one or more internet hosted social network websites via a computer network (see Figs. 1-2, para [0029], para [0031], discloses obtaining patient web activities including social network activities from input devices); determining social behavior information for the patient based on the data about the patient obtained from the one or more internet hosted social network websites (see Figs. 2-3, para [0016], para [0084-0085], discloses mental health digital behavior monitoring, determining a patients social behavior based on monitored data). 
Gupta/Almosni are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gupta to utilize social network behavior from disclosure of Almosni. The motivation to combine these arts is disclosed by Almosni as “it would be advantageous to apply known digital footprint to estimate a patient's current condition, and report and generate a response accordingly” (para [0009]) and utilizing social network behavior is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Gupta/Almosni do not explicitly teach obtaining real-time telemetry data about the patient's health from a monitoring device; analyzing a compliance of the patient with the treatment recommendation by comparing the social behavior information and the real-time telemetry data to the treatment recommendation.
Kaliouby teaches obtaining real-time telemetry data about the patient's health from a monitoring device (see Figs. 6-7, para [0039-0040], discloses obtaining telemetry data in captured heart rate data and collected skin temperature data from contact sensor or video analysis); analyzing a compliance of the patient with the treatment recommendation by comparing the social behavior information and the real-time telemetry data to the treatment recommendation (see Figs. 3-6,  para [0028-0029], para [0038], discloses analyzing mental state data to inferring mental state information (treatment recommendation) based on physiological data and collected mental state data shared in social network along with observed facial data via webcam to create mental state data to compare to inferred mental state information, it is known to one of ordinary skill in the art that metal state information includes treatment recommendations, which is taught by primary reference Gupta).
Gupta/Almosni/Kaliouby are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gupta/Almosni to utilize telemetry data from a health monitoring device from disclosure of Kaliouby. The motivation to combine these arts is disclosed by Kaliouby as “Lack of regular monitoring on a mental health patient leads directly to more hospitalizations, disability and frequent visits, since the only way today to retrieve a mental health patient's clinical measures is by direct interview” (para [0004]) and utilizing telemetry data from a health monitoring device is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Gupta/Almosni/Kaliouby do not explicitly teach wherein the data about the patient obtained from the one or more internet hosted social network websites comprises social behavior data about the patient originating from an extended social network of people other than the patient.
Collier teaches wherein the data about the patient obtained from the one or more internet hosted social network websites comprises social behavior data about the patient originating from an extended social network of people other than the patient (see Fig. 1, element 130, element 140, para [0064-0066], para [0086], discloses obtaining social behavior information in visited locations by user, and collected sensor data indicating mental, emotional, psychological, or inappropriate behavior about a patient from a caregiver that is within social network group).
Gupta/Almosni/Kaliouby/Collier are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gupta/Almosni/Kaliouby to obtain patient data from extended social network of people from disclosure of Collier. The motivation to combine these arts is disclosed by Collier as “improving the care given to the users” (para [0023]) and obtaining patient data from extended social network of people is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 40, Gupta/Almosni/Kaliouby/Collier teaches a medium of claim 39.
Gupta does not explicitly teach wherein the analyzing comprises determining that the patient has ignored the treatment recommendation based on the social behavior information.
Almosni teaches wherein the analyzing comprises determining that the patient has ignored the treatment recommendation based on the social behavior information (see Fig. 2-3, para [0017], para [0086], discloses determining ignoring treatment based on detected irregularities in a patients social network behavior).

Regarding claim 43, Gupta/Almosni/Kaliouby/Collier teaches a medium of claim 39.
Gupta does not explicitly teach inferring the patient's mental state of being based on the social behavior information; and wherein the patient data is further confirmed via the inferred mental state of being.
Almosni teaches inferring the patient's mental state of being based on the social behavior information; and wherein the patient data is further confirmed via the inferred mental state of being (see Fig. 3, para [0085-0086], discloses predicting a user’s mental state based on patient behavioral patterns of patient social users and predicting risk probability of developing various mental episodic conditions).

Regarding claim 44, Gupta/Almosni/Kaliouby/Collier teaches a medium of claim 39.
Gupta further teaches updating the treatment recommendation based on the analyzed patient's compliance with the treatment recommendation (see Fig. 11, para [0050], para [0082-0083], discloses updating a user’s recommended programs based on a user’s updated health portfolio data, program metrics and recalculating a user’s health rating according to program compliance).

Claims 45, 47-49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Almosni et al. (US 2013/0297536) (hereinafter Almosni) in view of Hunt (US 2014/0243608) (hereinafter Hunt), and in further view of el Kaliouby et al. (US 2012/0124122) (hereinafter Kaliouby), Rhee (US 2011/0125044) (hereinafter Rhee), and Collier et al. (US 2011/0125844) (hereinafter Collier).
Regarding claim 45, Almosni teaches a system comprising the electronic processor obtains data about the patient from the at least on internet hosted website via a computer network (see Figs. 1-2, para [0029], para [0031], discloses obtaining patient web activities including social network activities from input devices) and determines the social behavior information about the patient based on the data (see Figs. 2-3, para [0016], para [0084-0085], discloses mental health digital behavior monitoring, determining a patients social behavior based on monitored data); wherein the inference section processes the patient's mental state of being to compile mental state data (see Fig. 2, par [0015], para [0031], discloses predictions regarding a patients mental health and risk probability of developing various mental episodic conditions); a storage device that stores patient symptom information obtained from the patient (see Fig. 2, para [0031], para [0084], discloses device storing various warnings regarding a change in a patient’s mental status in patient alerts sent to physician/therapist).
Almosni does not explicitly teach a monitoring device configured to monitor the patient and send real-time telemetry data about the patient's health to an electronic processor; the electronic processor including an inference section that infers a mental state of being of the patient based on the real-time telemetry data from the monitoring device and social behavior information about the patient from at least one internet hosted social network website; a symptom engine that stores symptom data, wherein the symptom engine compares the mental state data against the patient symptom information to determine an accuracy of the patient information; wherein the system generates a treatment recommendation based on results from the symptom engine and transmits the treatment recommendation via computer network.
Hunt teaches a symptom engine that stores symptom data, wherein the symptom engine compares the mental state data against the patient symptom information to determine an accuracy of the patient information (see Fig. 4b, Fig. 5a, para [0043], para [0083-0084], discloses storing patient symptoms in patient information database, comparing mental state data against real-time patient data in evaluation of effectiveness of medication to determine dosage recommendation to patient); wherein the system generates a treatment recommendation based on results from the symptom engine and transmits the treatment recommendation via computer network (see para [0044], discloses treatment that is recommended based on symptoms).
Almosni/Hunt are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Almosni to compare mental state data against patient symptom information from disclosure of Hunt. The motivation to combine these arts is disclosed by Hunt as “a need exists for ways to accurately evaluate benefits, side effects and other effects of a patient's medication, as they occur in real-time” (para [0006]) and comparing mental state data against patient symptom information is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Almosni/Hunt do not explicitly teach a monitoring device configured to monitor the patient and send real-time telemetry data about the patient's health to an electronic processor; the electronic processor including an inference section that infers a mental state of being of the patient based on the real-time telemetry data from the monitoring device and social behavior information about the patient from at least one internet hosted social network website.
Kaliouby teaches a monitoring device configured to monitor the patient and send real-time telemetry data about the patient's health to an electronic processor (see Figs. 6-7, para [0039-0040], discloses obtaining telemetry data in captured heart rate data and collected skin temperature data from contact sensor or video analysis); the electronic processor including an inference section that infers a mental state of being of the patient based on the real-time telemetry data from the monitoring device and social behavior information about the patient from at least one internet hosted social network website (see Fig. 5, Figs.9-10, para [0005], para [0022], para [0024], discloses inferring of mental states based on physiological data and collected mental state information shared in social network along with observed facial data via webcam).
Hunt/Almosni/Kaliouby are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hunt/Almosni to utilize telemetry data from a health monitoring device from disclosure of Kaliouby. The motivation to combine these arts is disclosed by Kaliouby as “Lack of regular monitoring on a mental health patient leads directly to more hospitalizations, disability and frequent visits, since the only way today to retrieve a mental health patient's clinical measures is by direct interview” (para [0004]) and utilizing telemetry data from a health monitoring device is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Hunt/Almosni/Kaliouby do not explicitly teach wherein the determining an accuracy further comprises identifying that the patient has provided inaccurate patient symptom information.
Rhee teaches wherein the determining an accuracy further comprises identifying that the patient has provided inaccurate patient symptom information (see para [0017], para [0019], discloses identifying patient has provided inaccurate perception of nocturnal asthma symptoms and peak expiration flow rate direct monitoring is recommended for nighttime symptoms).
Hunt/Almosni/Kaliouby/Rhee are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sudharsan/Almosni/Kaliouby/Collier to identify inaccurate patient symptom information from disclosure of Rhee. The motivation to combine these arts is disclosed by Rhee as “There is a need for a simple, reliable and quantifiable tool enabling nighttime symptom monitoring to accurately gauge the degree of asthma control as well as the response to treatment” (para [0017]) and identifying inaccurate patient symptom information is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Hunt/Almosni/Kaliouby/Rhee do not explicitly teach wherein the data about the patient obtained from the one or more internet hosted social network websites comprises social behavior data about the patient originating from an extended social network of people other than the patient.
Collier teaches wherein the data about the patient obtained from the one or more internet hosted social network websites comprises social behavior data about the patient originating from an extended social network of people other than the patient (see Fig. 1, element 130, element 140, para [0064-0066], para [0086], discloses obtaining social behavior information in visited locations by user, and collected sensor data indicating mental, emotional, psychological, or inappropriate behavior about a patient from a caregiver that is within social network group).
Hunt/Almosni/Kaliouby/Rhee/Collier are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hunt/Almosni/Kaliouby/Rhee to obtain patient data from extended social network of people from disclosure of Collier. The motivation to combine these arts is disclosed by Collier as “improving the care given to the users” (para [0023]) and obtaining patient data from extended social network of people is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 47, Almosni/Hunt/Kaliouby/Rhee/Collier teaches a system of claim 45.
Almosni further teaches the patient symptom information further comprises medical history information of the patient, and the inferring further comprises inferring the mental state of being of the patient based on the stored medical history information of the patient (see Fig. 2, para [0017], para [0085-0086], discloses predicting patient mental health status based on learning patients unique behavioral patterns and tracked behavior irregularities).

Regarding claim 48, Almosni/Hunt/Kaliouby/Rhee/Collier teaches a system of claim 45.
Almosni/Hunt/Kaliouby does not explicitly teach wherein the symptom engine identifies that the patient has provided inaccurate patient symptom information by reporting inaccurately that they are experiencing a reduced severity of one or more symptoms in the patient symptom information.
Rhee teaches the symptom engine identifies that the patient has provided inaccurate patient symptom information by reducing a severity of one or more symptoms in the patient symptom information (see para [0015], para [0019], discloses identifying a patient under perception of symptoms (reduced severity) in inaccurately reporting asthma symptoms).

Regarding claim 49, Almosni/Hunt/Kaliouby/Rhee/Collier teaches a system of claim 45.
Almosni/Hunt/Kaliouby do not explicitly teach identifying that the patient has provided inaccurate patient symptom data by reporting inaccurately an exaggerated severity of a symptom in the patient symptom data.
Rhee teaches identifying that the patient has provided inaccurate patient symptom data by reporting inaccurately an exaggerated severity of a symptom in the patient symptom data (see para [0015], para [0017], discloses identifying a patient over perception of symptoms (exaggerated severity) in inaccurately reporting asthma symptoms).

Regarding claim 51, Almosni/Hunt/Kaliouby/Rhee/Collier teaches a system of claim 45.
Almosni does not explicitly teach receives updated patient symptom information from the patient based on the generated treatment recommendation.
Hunt teaches the system receives updated patient symptom information from the patient based on the generated treatment recommendation (see Figs. 20-25, para [0031], para [0044], discloses real-time evaluation system receiving updated patient information based on treatment recommendation).

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sudharsan in view of  Almosni, Kaliouby, and Collier as applied to claim 32, and in further view of Rhee et al. (US 2011/0125044) (hereinafter Rhee).
Regarding claim 36, Sudharsan/Almosni/Kaliouby/Collier teaches a method of claim 32.
Sudharsan/Almosni/Kaliouby/Collier does not explicitly teach the symptom engine identifies that the patient has provided inaccurate patient symptom information by reducing a severity of one or more symptoms in the patient symptom information.
Rhee teaches the symptom engine identifies that the patient has provided inaccurate patient symptom information by reducing a severity of one or more symptoms in the patient symptom information (see para [0015], para [0019], discloses identifying a patient under perception of symptoms (reduced severity) in inaccurately reporting asthma symptoms).
Sudharsan/Almosni/Kaliouby/Collier/Rhee are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sudharsan/Almosni/Kaliouby/Collier to identify inaccurate patient symptom information from disclosure of Rhee. The motivation to combine these arts is disclosed by Rhee as “There is a need for a simple, reliable and quantifiable tool enabling nighttime symptom monitoring to accurately gauge the degree of asthma control as well as the response to treatment” (para [0017]) and identifying inaccurate patient symptom information is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 37, Sudharsan/Almosni/Kaliouby/Collier teaches a method of claim 32.
Sudharsan/Almosni/Kaliouby/Collier does not explicitly teach wherein the determining an accuracy further comprises identifying that the patient has provided inaccurate patient symptom data by reporting inaccurately an exaggerated severity of a symptom in the patient symptom data.
Rhee teaches identifying that the patient has provided inaccurate patient symptom data by reporting inaccurately an exaggerated severity of a symptom in the patient symptom data (see para [0015], para [0017], discloses identifying a patient over perception of symptoms (exaggerated severity) in inaccurately reporting asthma symptoms).
Sudharsan/Almosni/Kaliouby/Collier/Rhee are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sudharsan/Almosni/Kaliouby/Collier to identify inaccurate patient symptom information from disclosure of Rhee. The motivation to combine these arts is disclosed by Rhee as “There is a need for a simple, reliable and quantifiable tool enabling nighttime symptom monitoring to accurately gauge the degree of asthma control as well as the response to treatment” (para [0017]) and identifying inaccurate patient symptom information is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2012/179489) (hereinafter Gupta) in view of Almosni, Kaliouby, and Collier as applied to claim 39, and in further view of Greene (US 2012/0310661) (hereinafter Greene).
Regarding claim 41, Gupta/Almosni/Kaliouby/Collier teaches a medium of claim 39.
Gupta/Almosni/Kaliouby/Collier does not explicitly teach notifying a caregiver that the patient has ignored the treatment recommendation.
Greene teaches notifying a caregiver that the patient has ignored the treatment recommendation (see para [0063], discloses automatic forwarding of patients non-adherence to recommended treatment to the patients doctor).
Gupta/Almosni/Kaliouby/Collier/Greene are analogous arts as they are each from the same field of endeavor of patient healthcare.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gupta/Almosni/Kaliouby/Collier to notify caregiver of patient ignoring treatment recommendation from disclosure of Greene. The motivation to combine these arts is disclosed by Greene as “to improve the quality and efficiency of healthcare quality” (para [0010]) and notifying caregiver of patient ignoring treatment recommendation is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 42, Gupta/Almosni/Kaliouby/Collier teaches a medium of claim 39.
Gupta/Almosni/Kaliouby/Collier does not explicitly teach providing an alert to the patient based on the determination that the patient has ignored the treatment recommendation.
Greene teaches providing an alert to the patient based on the determination that the patient has ignored the treatment recommendation (see para [0064], discloses presenting to the patient, non-adherence data from doctor to the patient to review).
Gupta/Almosni/Kaliouby/Collier/Greene are analogous arts as they are each from the same field of endeavor of patient healthcare.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gupta/Almosni/Kaliouby/Collier to notify caregiver of patient ignoring treatment recommendation from disclosure of Greene. The motivation to combine these arts is disclosed by Greene as “to improve the quality and efficiency of healthcare quality” (para [0010]) and notifying caregiver of patient ignoring treatment recommendation is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Claims 50 is rejected under 35 U.S.C. 103 as being unpatentable over Almosni in view of Hunt, Kaliouby, Rhee, and Collier as applied to claim 45, and in further view of Greene.
Regarding claim 50, Almosni/Hunt/Kaliouby/Rhee/Collier teaches a system of claim 45.
Almosni/Hunt/Kaliouby/Rhee/Collier does not explicitly teach the system notifies a caregiver of results of the comparison from the symptom engine.
Greene teaches notifying a caregiver that the patient has ignored the treatment recommendation (see para [0063], discloses automatic forwarding of patients non-adherence to recommended treatment to the patients doctor).
Almosni/Hunt/Kaliouby/Rhee/Collier/Greene are analogous arts as they are each from the same field of endeavor of patient healthcare.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Almosni/Hunt/Kaliouby/Rhee/Collier to notify caregiver of patient ignoring treatment recommendation from disclosure of Greene. The motivation to combine these arts is disclosed by Greene as “to improve the quality and efficiency of healthcare quality” (para [0010]) and notifying caregiver of patient ignoring treatment recommendation is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159